Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 1 of 34 PageID #: 1




                                                       9:19-cv-06367
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 2 of 34 PageID #: 2
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 3 of 34 PageID #: 3
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 4 of 34 PageID #: 4
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 5 of 34 PageID #: 5
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 6 of 34 PageID #: 6
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 7 of 34 PageID #: 7
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 8 of 34 PageID #: 8
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 9 of 34 PageID #: 9
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 10 of 34 PageID #: 10
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 11 of 34 PageID #: 11
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 12 of 34 PageID #: 12
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 13 of 34 PageID #: 13
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 14 of 34 PageID #: 14
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 15 of 34 PageID #: 15
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 16 of 34 PageID #: 16
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 17 of 34 PageID #: 17
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 18 of 34 PageID #: 18
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 19 of 34 PageID #: 19
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 20 of 34 PageID #: 20
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 21 of 34 PageID #: 21
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 22 of 34 PageID #: 22
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 23 of 34 PageID #: 23
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 24 of 34 PageID #: 24
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 25 of 34 PageID #: 25
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 26 of 34 PageID #: 26
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 27 of 34 PageID #: 27
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 28 of 34 PageID #: 28
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 29 of 34 PageID #: 29
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 30 of 34 PageID #: 30
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 31 of 34 PageID #: 31
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 32 of 34 PageID #: 32
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 33 of 34 PageID #: 33
Case 9:19-cv-06367 Document 1 Filed 11/11/19 Page 34 of 34 PageID #: 34
